USCA11 Case: 21-13977        Date Filed: 11/07/2022   Page: 1 of 12




                                           [DO NOT PUBLISH]
                              In the
         United States Court of Appeals
                   For the Eleventh Circuit

                     ____________________

                            No. 21-13977
                     Non-Argument Calendar
                     ____________________

UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,
versus
JUSTIN REED,
a.k.a. Justin Scott Reed,


                                              Defendant-Appellant.
                     ____________________

           Appeal from the United States District Court
                for the Middle District of Georgia
           D.C. Docket No. 4:21-cr-00001-CDL-MSH-1
                     ____________________
USCA11 Case: 21-13977       Date Filed: 11/07/2022     Page: 2 of 12




2                      Opinion of the Court                21-13977


Before ROSENBAUM, JILL PRYOR, and LAGOA, Circuit Judges.
PER CURIAM:
       Justin Reed appeals his sentence of 360 months’ imprison-
ment for one count of sexual abuse and argues that the district
court sentenced him to a substantively unreasonable term of im-
prisonment because it was nearly three times the applicable guide-
line range. For the foregoing reasons, we affirm.
                                     I.
       In 2021, a federal grand jury charged Reed with one count
of aggravated sexual abuse, in violation of 18 U.S.C. § 2241(c).
Reed later agreed to plead guilty to sexual abuse, in violation of 18
U.S.C. § 2242(1), pursuant to a written plea agreement. The agree-
ment provided, among other things, that Reed faced a maximum
statutory sentence of life imprisonment and that “the Court has the
authority under certain circumstances to impose a sentence that is
more severe or less severe than the sentence called for by the guide-
lines.” Following a hearing, at which the district court went over
the plea agreement, the district court accepted Reed’s plea and
found him guilty.
       Reed filed a sentencing memorandum requesting a reasona-
ble sentence and providing information on his personal back-
ground. This memorandum detailed Reed’s strained relationship
with his father, his previous military service, and his relationship
history. It stated that Reed did not identify as a victim of sexual
USCA11 Case: 21-13977       Date Filed: 11/07/2022    Page: 3 of 12




21-13977               Opinion of the Court                       3

abuse but detailed his sexual experiences with a slightly older
neighbor from his childhood. It also detailed his pornography ad-
diction, which he claimed started at the age of nine, and his past
participation in Sex Addicts Anonymous. The memorandum re-
quested a 235-month sentence, which, it argued, would reflect the
seriousness of the offense, promote respect for the law, and provide
just punishment for the offense.
       Reed’s presentence investigation report (“PSI”) described
the offense conduct as follows. On April 5, 2020, Reed’s wife dis-
covered sexually explicit online messages between her daughter,
Jane Doe, and friends. The wife questioned her daughter about the
messages, and Doe told her mother that she had been assaulted by
Reed multiple times. Doe stated that Reed had touched her sex-
ually while her mother was out of the home. She also reported
that Reed put his mouth and fingers on her, pointing to her chest
and vagina, and penetrated her, putting his “thing” in her “thing.”
When the wife asked if she meant Reed’s penis, Doe confirmed that
she did. Doe later stated that this last occurred less than a month
prior, on March 16, 2020.
        The wife confronted her husband, who replied, “[i]t has
been happening in this house.” Following this admission, the wife
told him to leave and contacted police. Reed later contacted his
wife, apologized, and stated that he messed up and needed coun-
seling. He also asked if he should go meet with police. Reed called
himself a disgusting person who needed to be locked up and stated,
“[i]t should have never happened again after the first time.” Reed
USCA11 Case: 21-13977         Date Filed: 11/07/2022      Page: 4 of 12




4                       Opinion of the Court                   21-13977

also texted his mother, effectively stating that he would turn him-
self in, that he was going to jail for a long time, that life would never
be the same, that he would be kicked out of the military, and that
he would lose his wife and kids.
       The next day, Doe was forensically interviewed at the Chil-
dren’s Tree House Child Advocacy Center in Columbus. Doe
stated that she was nine years old when Reed first touched her in-
appropriately, while the family lived in Hawaii. She explained that
Reed had touched her vagina twice during that time, once over her
clothing and once under. She stated that her mother caught him
leaving her bedroom after the second occasion and that the two
had argued about it. She explained that once her family moved to
Alabama and her mother obtained night-time employment, Reed
began touching her each time her mother went to work. She also
stated that Reed began placing his penis on her vagina, above her
clothing.
       Doe also explained that after the family moved into base
housing at Fort Benning, Reed continued touching her when her
mother was at work, and that he began removing his clothing and
touching her vagina with his hand, mouth, and penis. She stated
that Reed would lie on top of her with vaginal penetration, force
her to kiss him on the mouth, and that each incident occurred in
her bedroom. She did not recall him wearing anything on his pe-
nis, anything coming from his penis, or him using a towel or rag
during the incidents. She stated that Reed would stop if one of her
younger siblings entered the room, denied that he showed her any
USCA11 Case: 21-13977           Date Filed: 11/07/2022        Page: 5 of 12




21-13977                  Opinion of the Court                              5

pornographic material, and denied him recording the incidents.
She reiterated that the last assault occurred on March 16, 2020.
Doe also explained that she told her sister and three friends about
the abuse—all four girls later confirmed that they were aware of
Reed’s actions. Doe also stated that, during a camping trip in Ala-
bama, she awoke to Reed digitally penetrating her vagina.1
       During subsequent interviews, the wife explained that she
did not believe that Reed had touched any of her other children in
an inappropriate manner, which was supported by Tree House per-
sonnel interviews with her other children. She stated that, in Feb-
ruary 2020, she had a “good touch, bad touch” conversation with
Doe and her older sister and asked if there was anything they
wanted to tell her. The wife recalled that Doe appeared as if she
wanted to speak, but both girls said nothing. The wife also stated
that her husband had a serious pornography addiction, for which
he had received treatment, and that she had caught him in sexual
conversations with women on chat sites. She described awakening
to a non-consensual vaginal penetration like that described by her
daughter. She explained that she was dependent on Reed for rides
to and from work and questioned, in hindsight, whether he used
this to control her movements and ensure opportunities to abuse
her daughter.



1 Reed is charged by the State of Alabama for inappropriately touching another

minor (a non-family member) during that same trip.
USCA11 Case: 21-13977        Date Filed: 11/07/2022      Page: 6 of 12




6                       Opinion of the Court                 21-13977

       During a later physical exam, medical staff discovered that
Doe had a complete hymenal transection, which is evidence of
prior blunt force penetration consistent with her disclosures. Doe
denied engaging in other sexual conduct.
       The PSI initially calculated a base offense level of 30 based
on the conviction under 18 U.S.C. 2242(1), according to U.S.S.G. §
2A3.1(a)(2). It added 4 points under U.S.S.G. § 2A3.1(b)(2)(A) be-
cause Doe had not yet attained the age of 12. It added 2 points
under U.S.S.G. § 2A3.1(b)(3)(A) because Doe was in the custody,
care, or supervisory control of Reed. Pursuant to U.S.S.G. §§
3El.l(a) and (b), it subtracted 2 points for acceptance of responsibil-
ity and 1 point for entering his guilty plea in a timely manner. Al-
together, this yielded a total offense level of 33.
       The PSI noted that Reed had no prior criminal convictions,
which resulted in a criminal history category of I. The report noted
that his statutory maximum term was life in prison. With a total
offense level of 33, and a criminal history category of I, the report
found that his guideline imprisonment range was 135 to 168
months. Neither party objected to the PSI.
       At sentencing, Reed and his counsel spoke in court, high-
lighting that he had recently begun treatment for mental health is-
sues, found a relationship with God, and taken responsibility for his
actions. Counsel emphasized the facts contained in the sentencing
memorandum, particularly highlighting Reed’s military career and
lack of criminal record. The wife argued for the maximum sen-
tence and spoke of the affect Reed’s actions had on her family. She
USCA11 Case: 21-13977        Date Filed: 11/07/2022     Page: 7 of 12




21-13977               Opinion of the Court                         7

stated that, due to Reed’s abuse, Doe attempted suicide, had mul-
tiple outbursts, attended several short and long-term care facilities,
began therapy, and started taking daily medication. She spoke of
the toll Reed’s abuse had on her other children and stated that four
out of six of them were now in therapy and on medication. She
shared that her own stepfather had abused her and questioned how
she did not see the signs sooner.
       The district court asked for clarification from the govern-
ment on its decision to proceed with the charge of sexual abuse,
rather than the original indictment for aggravated sexual abuse.
The district court asked whether Reed had admitted to all the ele-
ments of aggravated sexual abuse—which would have had a statu-
tory minimum sentence of 360 months—and questioned whether
the government allowed him to plead to the lesser offense to avoid
trial. The government answered in the affirmative and stated that
it wanted to avoid putting Doe on the witness stand. The district
court then asked about the statutory sentencing range for the lesser
offense of sexual abuse.
        The district court stated that there are few cases more seri-
ous and damaging than those like Reed’s. It acknowledged that
Reed likely had mental health issues but emphasized that he was
still responsible for harming Doe and her family and that no miti-
gating factor took away from that fact. The district court empha-
sized that Reed’s actions permanently affected Doe, that he abused
the trust of a young child who depended on him, and there was no
excuse for Reed’s behavior. The court then stated that it had
USCA11 Case: 21-13977         Date Filed: 11/07/2022     Page: 8 of 12




8                       Opinion of the Court                  21-13977

considered the advisory sentencing range, the 18 U.S.C. § 3553(a)
factors, the nature, and circumstances of the offense—including
the age of the victim and the repeated instances of abuse. The
court also emphasized the need for the sentence to reflect the seri-
ousness of the offense, to promote respect for the law, to provide
just punishment, to adequately deter future criminal conduct, and
to protect the public from Reed’s further crimes. The district court
further stated that it had considered the government’s sentencing
recommendation but found it to be inadequate and not a sufficient
upward variance.
       The district court then varied upward and sentenced Reed
to 360 months’ imprisonment, followed by 20 years of supervised
release. Reed objected to the substantive unreasonableness of the
sentence but acknowledged that he was on notice, via the written
plea agreement, that there could be an upward variance in his case.
Following entry of a final judgment, Reed appealed.
                                      II.
       We review the reasonableness of a sentence under a defer-
ential abuse-of-discretion standard. Gall v. United States, 552 U.S.
38, 41 (2007). The party challenging the sentence bears the burden
of showing that the sentence is unreasonable considering the rec-
ord, the factors listed in 18 U.S.C. § 3553(a), and the substantial def-
erence afforded sentencing courts. United States v. Rosales-Bruno,
789 F.3d 1249, 1256 (11th Cir. 2015).
USCA11 Case: 21-13977        Date Filed: 11/07/2022     Page: 9 of 12




21-13977               Opinion of the Court                         9

       We examine whether a sentence is substantively reasonable
considering the totality of the circumstances. Gall, 552 U.S. at 51.
The district court must impose a sentence “sufficient, but not
greater than necessary, to comply with the purposes” listed in
§ 3553(a)(2), including the need to reflect the seriousness of the of-
fense, promote respect for the law, provide just punishment for the
offense, deter criminal conduct, and protect the public from the de-
fendant’s future criminal conduct. See 18 U.S.C. § 3553(a)(2). Fur-
ther, the district court should try to avoid unwarranted sentence
disparities among defendants with similar records who have been
found guilty of similar conduct. Id. § 3553(a)(6).
       The weight given to any specific § 3553(a) factor is commit-
ted to the sound discretion of the district court. United States v.
Clay, 483 F.3d 739, 743 (11th Cir. 2007). The district court may
consider any information relevant to a defendant’s background,
character, and conduct in imposing an upward variance. United
States v. Tome, 611 F.3d 1371, 1379 (11th Cir. 2007). We give due
deference to the district court’s decision that the § 3553(a) factors,
as a whole, justify the extent of the variance. Gall, 552 U.S. at 59–
60.
       A court can abuse its discretion when it (1) fails to consider
relevant factors that were due significant weight, (2) gives an im-
proper or irrelevant factor significant weight, or (3) commits a clear
error of judgment by balancing the proper factors unreasonably.
United States v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en banc).
When a district court imposes an upward variance based on the
USCA11 Case: 21-13977        Date Filed: 11/07/2022     Page: 10 of 12




10                      Opinion of the Court                 21-13977

§ 3553(a) factors, it must have a justification compelling enough to
support the degree of the variance. United States v. Early, 686 F.3d
1219, 1221 (11th Cir. 2012). But a “rigid mathematical formula that
uses the percentage of a departure as the standard for determining
the strength of the justifications required for a specific sentence” is
not appropriate. Gall, 552 U.S. at 47. While an appellate court may
take the degree of variance into account, no rule requires “extraor-
dinary” circumstances to justify a sentence outside the guidelines
range. Id.
        A sentence could be unreasonable if the district court unjus-
tifiably relied on a single factor. United States v. Kuhlman, 711 F.3d
1321, 1327 (11th Cir. 2013). But significant reliance on a single fac-
tor does not necessarily render a sentence unreasonable. Id. Addi-
tionally, a sentence outside the guidelines carries no presumption
of unreasonableness. Irizarry v. United States, 553 U.S. 708, 714
(2008). Finally, a sentence imposed well below the statutory max-
imum penalty is another indicator of reasonableness. See United
States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008) (holding
that the sentence was reasonable in part because it was well below
the statutory maximum).
        We vacate on substantive reasonableness grounds only if we
are left with the definite and firm conviction that the district court
committed a clear error of judgment in weighing the § 3553(a) fac-
tors by arriving at a sentence that lies outside the range of reason-
able sentences dictated by the facts of the case. Irey, 612 F.3d at
1190.
USCA11 Case: 21-13977        Date Filed: 11/07/2022     Page: 11 of 12




21-13977                Opinion of the Court                        11

       Here, we conclude that the district court did not abuse its
discretion in finding that the § 3553(a) factors, as a whole, justify
the upward variance. Gall, 552 U.S. at 59-60. The district court
explicitly stated that it considered all the § 3553(a) factors in sen-
tencing Reed. In particular, the district court found that the egre-
giousness of his offense conduct outweighed any mitigating evi-
dence presented. The district court emphasized the need for the
sentence to reflect the seriousness of the offense—highlighting the
victim’s age and the repeated abuse—to promote respect for the
law, to provide just punishment, to adequately deter future crimi-
nal conduct, and to protect the public from Reed’s further crimes.
The district court was within its discretion to find that the § 3553(a)
factors, as a whole, warranted the upward variance. Gall, 552 U.S.
at 59-60.
        Moreover, Reed’s plea agreement informed him that the dis-
trict court was not required to impose a sentence within the advi-
sory guidelines, and that the statutory maximum for the sentence
was life imprisonment. Thus, Reed was aware of the possibility
that the court might vary outside the guidelines. Further, the dis-
trict court’s sentence was still below the statutory maximum of life
imprisonment, which is another indicator of reasonableness. See
Gonzalez, 550 F.3d at 1324.
      Because Reed failed to show that his 360-month sentence is
substantively unreasonable, considering the record and the
§ 3553(a) factors, Tome, 611 F.3d at 1378, we conclude that Reed’s
sentence is substantively reasonable and affirm his sentence.
USCA11 Case: 21-13977   Date Filed: 11/07/2022   Page: 12 of 12




12                 Opinion of the Court              21-13977

      AFFIRMED.